Exhibit 10.3

 

EXHIBIT A

 

RURBAN FINANCIAL CORP.
2008 STOCK INCENTIVE PLAN

 

INCENTIVE STOCK OPTION EXERCISE NOTICE
(For Employees)

 

By completing this Incentive Stock Option Exercise Notice (“Exercise Notice”)
and returning it to the address given below, I elect to buy the shares of Stock
described below. Capitalized terms not defined in this Exercise Notice have the
same meanings as in the Plan and applicable Award Agreement.

 

Note: A separate Exercise Notice must be completed each time an Option is
exercised (e.g., if the Optionee is simultaneously exercising an Option to
purchase 200 shares that was granted on January 1, 2009 and an Option to
purchase 100 shares that was granted on January 1, 2010, you must complete two
Exercise Notices, one for each Option being exercised).

 

1.Affected Option Shares: This Exercise Notice relates to the following Option
and shares of Stock (fill in the blanks):

 

(a) Name:  

 

(b) Grant Date of Option:  

 

(c) Number of Shares of Stock Being Purchased with This Exercise Notice:  

 

(d) Exercise Price: The exercise price per share of Stock is $  

 

(e) Total Exercise Price: The total exercise (multiply 1(c) by 1(d)) is: $  

 

2.Payment of Exercise Price: The total exercise price will be paid by (check
one):

 

____Personal check, bank draft or money order payable to “SB Financial Group,
Inc.”

 

____Through the tender of whole shares of Stock that the Optionee has held for
at least six months (or such other period established by generally accepted
accounting principles) and which have a Fair Market Value equal to the total
exercise price.

 

____A combination of these two methods (the aggregate amount of cash and value
of shares delivered or attested must be equal to the total exercise price).

 

Notes:If: (a) the cash, bank or money order method of exercise is selected, full
payment must be included with this Exercise Notice; and (b) you elect the tender
form of paying the exercise price, you may contact the Company at the address
given below for further information as to how the choice of payment will affect
the number of shares of Stock you will receive.

 

3.Transfer of Shares: I am providing the necessary information for transfer of
shares.

 

Name of Entity receiving the shares  

 

Email Address of Entity  

 

Account Number      DTC #  

 

Contact Name     Contact Phone #  

 

 A-1 

 

 

4.Acknowledgement of Effect of Exercise: By signing below, I acknowledge and
agree that:

 

(a)I fully understand the effect (including the investment effect) of exercising
the Option and buying the shares of stock and understand that there is no
guarantee that the value of these shares of Stock will appreciate or will not
depreciate;

 

(b)This Exercise Notice will have no effect if it is not returned to the Company
at the address given below before the Expiration Date or such other date as may
be specified in the Award Agreement or, to the extent applicable, if full
payment of the exercise price is not included; and

 

(c)The shares of Stock I am buying by completing and returning this Exercise
Notice will be issued to me as soon as administratively practicable. I will not
have any rights as a shareholder of the Company until the shares of Stock are
issued.

 

 

(Optionee’s printed name)   (Optionee’s signature)         Date signed:
                   

 

A signed copy of this Exercise Notice must be sent to the following address no
later than the Expiration Date or such other date as may be specified in the
Award Agreement to:

 

Carey A. Burtnett

Vice President, Manager of Human Resources

SB Financial Group, Inc.

401 Clinton Street

Defiance, Ohio 43512

 

*****

 

Acknowledgement of Receipt

 

A signed copy of the Exercise Notice was received on: _________________

 

The Optionee:

 

_____Has effectively exercised the portion of the Option described in the
Exercise Notice; or

 

_____Has not effectively exercised the portion of the Option described in the
Exercise Notice because

 

(describe deficiency)  

 

By:           Date:    

 

Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent record

 

 A-2 

 